Citation Nr: 0118759	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  01-05 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for generalized 
anxiety disorder, currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to July 
1943.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2001 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the 30 percent 
evaluation for generalized anxiety disorder.


FINDING OF FACT

Generalized anxiety disorder is manifested by anxiety, sleep 
impairment, depressed mood, memory loss, panic attacks, and 
difficulty with dealing with stress. 


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for generalized 
anxiety disorder have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.130; Diagnostic Code 9400 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service connection for psychoneurosis, anxiety state, was 
granted by means of a July 1943 rating decision and assigned 
a 50 percent evaluation.  In August 1947, the RO decreased 
the disability evaluation for psychoneurosis, anxiety state, 
from 50 percent to 10 percent, determining that the veteran's 
psychiatric disorder had improved.  In March 1949, the RO 
decreased the disability evaluation from 10 percent to 
noncompensable, determining that the psychiatric disorder had 
further improved.  In June 1999, the RO reclassified the 
service-connected disability as generalized anxiety disorder 
and granted a 30 percent evaluation.  

In June 2000, the veteran's representative submitted a claim 
for increased benefits.

A May 2000 private medical record shows the veteran reported 
having all kinds of stress and having difficulty sleeping.  
He stated he would get three to four hours of sleep and wake 
up at 3:00 am and toss and turn thereafter.  The veteran 
reported his energy level was "fair."  He stated he had 
short-term memory loss.  He denied suicidal ideation and 
anxiety symptoms, but stated he worried about his "breaking 
point."  The private physician stated the veteran was alert 
and talkative.  He stated the veteran got tearful easily and 
that his mood appeared moderately depressed, but noted the 
veteran would reconstitute quickly.  The private physician 
stated the veteran had no thought disorder or imminent 
behavioral risk.  He noted the veteran had difficulty 
rehearsing a word list in terms of concentration but that he 
did not appear to have gross impairment of his perception or 
cognition.  The private physician entered a diagnosis of 
chronic adjustment disorder with depressed mood.  

An August 2000 VA psychiatric evaluation report shows the 
examiner noted that the veteran's overall presentation was 
vague and occasionally repetitive.  The veteran reported he 
was receiving treatment at the VA clinic, which had been "a 
big help."  He stated he had to take medication to be able 
to sleep.  The veteran reported he had been married to his 
wife for approximately 57 years.  The examiner stated the 
veteran's remote memory was good, but that recent memory was 
poor.  He stated the veteran was oriented in all spheres and 
that his speech was vague and emotional at times.  The 
examiner noted the veteran became tearful during the 
evaluation.  Thought process production was reported as 
spontaneous and abundant.  The examiner noted the veteran's 
continuity of thought contained some rambling, to include 
repetitive rambling.  He added the veteran was goal directed 
if structured by the examiner.  The examiner stated the 
veteran's thought content contained no suicidal or homicidal 
ideations and no delusions, ideas of reference, or feelings 
of unreality.  He stated the veteran's abstractability was 
concrete, and that concentration was intact.  The examiner 
noted the veteran's mood was anxious, but that the range of 
affect was broad.  He stated the veteran was alert and 
responsive and that judgment was good.  He noted insight was 
poor.  The diagnosis was generalized anxiety disorder.  The 
examiner entered a Global Assessment of Functioning (GAF) 
score of 60 currently, and 60 for the past year.

An October 2000 VA outpatient treatment report shows the 
veteran reported difficulty with sleeping.  He described 
having nightmares about his wartime service.  The examiner 
stated the veteran appeared tired and wearing and spoke in a 
frank manner, and he noted the veteran wept when addressing 
his bad experiences.  He added that the veteran's affect was 
restricted and that his mood was labile with tears.  The 
examiner stated the veteran showed depression and worry, but 
noted he was alert and oriented in all spheres.  The examiner 
entered a diagnosis of generalized anxiety disorder and 
assigned a GAF score of 50.  That same month, the veteran was 
seen again and continued to report difficulty with sleeping.  
He stated his mind was preoccupied with many worries.

A November 2000 VA outpatient treatment report shows the 
veteran reported thoughts about problems and stresses.  The 
examiner stated the veteran seemed tired and weary and spoke 
in a clear and sorrowful manner about his stressors.  Affect 
was reported as restricted.  The examiner stated the 
veteran's mood was depressed and very worried and tended to 
be repeatedly preoccupied with past events that were 
stressful.  He entered diagnoses of severe and chronic post-
traumatic stress disorder and generalized anxiety disorder.  
Similar findings were made in December 2000 treatment 
reports.  The treatment reports showed that the veteran was 
being instructed on how to deal with panic attacks and 
hyperventilating.

A February 2001 VA psychiatric evaluation report shows the 
veteran reported that he felt more stress and that he was 
getting worse.  The examiner stated that the veteran's 
overall presentation was rambling and dysphoric.  The veteran 
reported difficulty sleeping.  When asked why he felt 
stressed, the veteran answered that it was "everything."  
Specifically he identified continuing problems with his 
family, worries about finances, worries about health, and 
feelings of anger and irritability.  He noted he had been 
thinking about the war in which he participated.  The veteran 
described feelings of jumpiness and being unsettled.  He 
described himself as, "boiling inside."  

The examiner noted he had reviewed outpatient medical records 
from the Phoenix VA Medical Center, which showed GAF scores 
of 60.  He further noted that in December 2000, the veteran 
had been diagnosed with generalized anxiety disorder and 
generalized anxiety disorder and that additional diagnoses of 
generalized anxiety disorder had been entered.  The examiner 
stated that other treatment reports showed diagnoses of 
"severe" generalized anxiety disorder and generalized 
anxiety disorder and a GAF score of 50.

The examiner stated the veteran reported no change in his 
relationships with his wife and family or his job or 
activities of daily living.  He stated the veteran's 
immediate, recent and remote memories were good and that the 
veteran was oriented in all spheres.  He noted the veteran's 
speech was emotional.  Thought process production was 
reported as spontaneous and sometimes overabundant.  He 
stated continuity of thought contained considerable rambling 
and rambling that was mildly resistant to restructuring.  
However, the examiner noted the veteran was goal directed, 
relevant and logical when restructured by the examiner.  
Thought content contained some preoccupation with the past, 
as well as the veteran's perception of past injustices that 
have been done to him and others.  The examiner stated there 
were no delusions, ideas of reference, or feelings of 
unreality.  The veteran's abstractabilty was reported as 
concrete, but concentration was noted to be poor.  The 
examiner described the veteran' mood as dysphoric, but that 
his range of affect was broad.  He added the veteran was 
alert and responsive and that his judgment was good.  He 
noted the veteran's insight was fair.  The examiner entered 
diagnoses of generalized anxiety disorder and post-traumatic 
stress disorder and assigned a current GAF score of 55, with 
the highest in the last year being 60.

The examiner noted that the veteran had been diagnosed with 
both post-traumatic stress disorder and generalized anxiety 
disorder and that both disorders were in the same general 
class of anxiety disorders.  He stated that a GAF score of 55 
would apply to the diagnosis of generalized anxiety disorder.  


II.  Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (hereinafter, "VCAA").  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the March 2001 rating decision on appeal and 
the April 2001 statement of the case, the RO informed the 
veteran of the evidence necessary to establish a higher 
evaluation for generalized anxiety disorder.  In the April 
2001 statement of the case, the RO also included the 
pertinent regulations that applied to the veteran's claim for 
an increased evaluation for his service-connected disability.  
Correspondence copies of these determinations were mailed to 
the veteran's accredited representative, the Arizona 
Department of Veterans Services.  These determinations were 
not returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Additionally, the record discloses that the veteran reported 
having received treatment from VA at the outpatient clinic, 
which records were requested and have been associated with 
the claims file.  The veteran submitted a private medical 
record, but has not reported any other private medical 
treatment for his psychiatric disorder.  The veteran has not 
alleged that there are any additional medical records related 
to treatment for generalized anxiety disorder that have not 
been associated with the claims file.  Finally, in accordance 
with its duty to assist, the RO had the veteran undergo two 
VA examinations related to his claim.  

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

III.  Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under 38 C.F.R. § 4.130, Diagnostic Code 9400 (2000), which 
addresses generalized anxiety disorder, the criteria and 
their evaluations are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 
70 percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 
30 percent disabling.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Board notes that the veteran has also been diagnosed with 
post-traumatic stress disorder.  In the preponderance of the 
medical evidence, the medical professionals have not 
distinguished the symptoms due to the service-connected 
generalized anxiety disorder and the diagnosis of post-
traumatic stress disorder, except that one examiner noted 
that both were disorders in the same general class of anxiety 
disorders and assigned the same GAF score to both diagnoses.  
Therefore, reasonable doubt will be resolved in the veteran's 
favor, and the Board will attribute all the symptoms 
described above to the veteran's service-connected 
generalized anxiety disorder.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing 61 Fed. Reg. 52698 (Oct. 8, 
1996).

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
50 percent disability evaluation for generalized anxiety 
disorder.  In May 2000, the veteran described he was reaching 
his breaking point.  The private physician stated the veteran 
got tearful during the examination and had a moderately 
depressed mood.  In August 2000, the veteran was described as 
being vague and emotional during the evaluation.  He stated 
the veteran was tearful during the evaluation.  The examiner 
noted the veteran's continuity of thought contained some 
rambling.  He stated the veteran's mood was anxious and that 
insight was poor.  He entered a GAF score of 60.  

Treatment reports from the VA clinic, dated between October 
2000 and December 2000, show that the veteran was having 
difficulty with sleeping and was depressed about numerous 
issues in his life.  The examiner noted the veteran was being 
shown breathing exercises to help calm him when he 
hyperventilated or had a panic attack.  His mood was 
described as labile, and his affect was described as 
restricted.  The examiner stated the veteran had, along with 
generalized anxiety disorder, severe post-traumatic stress 
disorder.  He entered a GAF score of 50.  In February 2001, 
the veteran was described as presenting himself as rambling 
and dysphoric.  The examiner stated the veteran has poor 
concentration and that his speech was emotional.  He stated 
there were no delusions and that the veteran was alert and 
responsive.  The examiner entered a GAF score of 55.

Here, the Board finds that the application of 38 C.F.R. § 4.7 
(2000) is raised by the evidence.  That regulation states 
that where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more closely approximates the criteria 
required for that evaluation.  Id.  Some of the veteran's 
symptoms fall within the 30 percent evaluation and some fall 
within the 50 percent evaluation.  Therefore, applying § 4.7 
to the veteran's claim for increased benefits, the Board will 
grant a 50 percent evaluation for generalized anxiety 
disorder.  

The Board must now consider whether an evaluation in excess 
of 50 percent is warranted and finds that such is not the 
case.  The veteran has a good relationship with his wife and 
he does some social activities.  He has consistently denied 
homicidal or suicidal ideations and delusions.  He does not 
have obsessional rituals which interfere with routine 
activities.  No medical professional has stated that the 
appellant is illogical, obscure, or irrelevant.  The findings 
in the clinical records show that the veteran is concrete in 
his thinking and goal directed.  He has also been described 
as being alert, responsive, and oriented in all spheres.  
This disproves the existence of spatial disorientation.  The 
veteran has some memory loss, but there is no evidence of 
disorientation to time or place or memory loss for names of 
close relatives or his own occupation.  There have been no 
findings of gross impairment in thought processes or 
communication.  Examiners have stated the veteran has no 
thought disorder or imminent behavioral risk.  All examiners 
have stated that the veteran is able to communicate.

This determination is supported by the assignments of GAF 
scores of between 50 and 60.  The GAF is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (4th ed. 
1994).  A GAF score of 50 (which is within the range of 41-
50) is defined as "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  
See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF 
score of 51-60 is defined as "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.  The scores assigned to the veteran have 
varied between moderate symptoms and serious symptoms, which 
is consistent with a 50 percent evaluation.  The only time 
the veteran was given a GAF score of 50 was during outpatient 
treatment, and the symptoms described at that time were 
indicative of no more than a 50 percent evaluation.  
Specifically, the veteran reported difficulty sleeping and 
was noted to be emotional in that he wept when he addressed 
bad experiences.  The examiner stated the veteran was 
depressed; however, he noted the veteran was alert and 
oriented in all spheres.  Such symptoms are no more than 
50 percent disabling.

The Board notes that the grant of a 50 percent evaluation is 
in agreement with the veteran's representative's request in 
the June 2001 VA Form 646, Statement of Accredited 
Representative in Appealed Case.

The veteran is competent to report his symptoms.  To the 
extent that he stated that he was worse than the 30 percent 
evaluation contemplates, the Board agrees and has granted a 
50 percent evaluation.  As stated above, the Board finds that 
the medical findings do not support an evaluation in excess 
of 50 percent for the reasons stated in the decision.  The 
Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements in support of a claim for monetary 
benefits.  To this extent, the preponderance of the evidence 
is against his claim, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).



ORDER

Entitlement to an evaluation of 50 percent for generalized 
anxiety disorder is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

